Citation Nr: 1532935	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  05-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In December 2005, the Veteran testified via video conference at a hearing before a Veterans Law Judge (VLJ).  That VLJ has since retired from the Board and in July 2012, the Veteran declined the offer of another hearing.  Therefore, the Board finds that adjudication of this appeal may go forward without scheduling the Veteran for another hearing.  A transcript of the hearing before the prior VLJ has been associated with the Veteran's claims file.

This case was previously before the Board in March 2007, August 2008, December 2010, and July 2012, and each time was remanded for additional development.  The case was returned to the Board in July 2013, at which time it denied entitlement to TDIU.

The Veteran appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in March 2014, the parties agreed to vacate the July 2013 Board decision, and remanded the case for additional development.  The Board remanded the case in a June 2014 decision pursuant to the Court's order.  However, for reasons discussed below, the Board finds that remand is once again necessary for fair adjudication of the Veteran's claim.

In February 2015, the Veteran's attorney requested an extension of time within which to submit additional evidence or argument.  A 90-day extension was granted from the date of an April 16, 2015 letter.  In July 2015, the Board received argument from the attorney. 

The issues of service connection for hypertension, to include as secondary to PTSD, and a request to reopen the claim for service connection for jungle rot of the feet have been raised by the record in a January 2012 Written Brief Presentation.  Additionally, the issues of service connection for arthritis, gastroesophageal reflux disease, malaria, tinnitus, and hearing loss have been raised by the record in a March 2013 Written Brief Presentation.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the issue of TDIU is inextricably intertwined with his pending claims for service connection, specifically hypertension.  The Board notes that the Veteran's representative also contends that his back and knee arthritis are aggravated by his service-connected PTSD.  The Board notes that the Veteran receives Social Security disability benefits due to back and knee disability.  See Social Security Administration determination dated January 29, 2004.  As the potential for a grant of service connection for any of the above listed disabilities inherently affects the adjudication of the Veteran's claim for TDIU, these issues are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180 (1991). As such, the Board finds it must remand the TDIU claim, to be adjudicated after the AOJ has adjudicated the pending service connection claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from May 2006 to the present, and associate them with the claims file.

2.  Adjudicate the referred claims of entitlement to service connection for hypertension, to include on a secondary basis, request to reopen jungle rot of the feet, arthritis, gastroesophageal reflux disease, malaria, tinnitus, and hearing loss.  All notice and development deemed necessary should be conducted.

3.  Then, readjudicate the Veteran's claim for TDIU, taking into account any newly service-connected disabilities.  If entitlement to TDIU remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


